           Case 1:21-cv-03344-ELR Document 1 Filed 08/17/21 Page 1 of 23




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

BRIGHT DRIVE HCS LLC
      Plaintiff,                                            Case No:
      v.

SOUTHEAST DIAGNOSTIC LABORATORIES LLC
GLOBAL DIAGNOSTIC LABS, LLC d/b/a
GLOBAL7 DIAGNOSTICS and
DANIEL B. LIPTON, individually

      Defendants.
______________________________
                                    COMPLAINT
                          PRELIMINARY STATEMENT
      This civil action is brought by Plaintiff, BRIGHT DRIVE HCS LLC, (“Bright

Drive”)      against   SOUTHEAST         DIAGNOSTIC        LABORATORIES           LLC

(“Southeast”), GLOBAL DIAGNOSTIC LABS, LLC, (“Global”) and DANIEL B.

LIPTON, individually (“Lipton”), (collectively, “Defendants”), for breach of

contract, unjust enrichment, account stated and attorneys’ fees.

                                      PARTIES
      1.       Bright Drive is a for profit foreign limited liability company organized

and existing under the laws of the State of New York with its principal office at 107

Prospect Street, Suite 1, Schoharie, New York 12157.
           Case 1:21-cv-03344-ELR Document 1 Filed 08/17/21 Page 2 of 23




      2.       Each of Bright Drive’s members are residents of the State of New York.

      3.       Southeast is a domestic limited liability company organized and

existing under the laws of the State of Georgia with its principal office at 4960

Peachtree Industrial Boulevard, Suite 220, Norcross, Georgia 30071, County of

Gwinnet.

      4.       Southeast does business as Global7 Diagnostics.

      5.       Southeast is wholly owned by Lipton.

      6.       Global is a for profit domestic limited liability company organized and

existing under the laws of the State of Georgia with its principal office at 4960

Peachtree Industrial Boulevard, Suite 220, Norcross, GA 30071, County of Gwinnet.

      7.       Global does business as Global7 Diagnostics.

      8.       Global is wholly owned by Lipton.

      9.       Lipton is a resident of the State of Georgia.

      10.      Upon information and belief, each of the Defendants individually and

all Defendants collectively performed the acts complained of and/or conspired and

acted in concert with the other Defendants to commit these wrongs, as alter egos of

one another and, as such, are jointly and severally liable for Plaintiff's damages.




                                            2
         Case 1:21-cv-03344-ELR Document 1 Filed 08/17/21 Page 3 of 23




                             JURISDICTION AND VENUE

       11.    This Court has jurisdiction, pursuant to 28 U.S.C. § 1332, because the

amount in controversy exceeds the sum of $75,000.00, exclusive of interest and

costs, and is between citizens of different States.

       12.    Venue is proper pursuant to 28 U.S.C. § 1391(b) because Southeast’s

and Global’s principal place of business is in Gwinnet County, Georgia and Lipton

is a resident of the State of Georgia.

                               FACTUAL ALLEGATIONS

       13.    Southeast is engaged in the provision of health care and related services

to its patients.

       14.    Bright Drive provides business and support services, including patient

billing and claims processing services to persons and entities engaged in the delivery

of health care and related services to patients.

       15.    Southeast desired to engage Bright Drive to provide patient billing and

claims processing services (collectively referred to as “Services”).

       16.    On or about March 6, 2020, Bright Drive and Southeast entered into a

Medical Billing Services Agreement (the “Agreement”), pursuant to which Bright

Drive agreed to provide Services in exchange for a fee, and other terms and

conditions.

       17.    Lipton executed the Agreement on behalf of Southeast.


                                           3
        Case 1:21-cv-03344-ELR Document 1 Filed 08/17/21 Page 4 of 23




      18.      At all times, Lipton has held himself out as the sole owner of Southeast,

directing all decisions with respect to the Agreement.

      19.      Lipton, prior to and at the time of executing the Agreement, verbally

assured and represented to Bright Drive that Southeast will abide by the Agreement

and pay Bright Drive in full as agreed upon, which representations induced Bright

Drive to provide to Southeast the agreed upon Services.

      20.      According to the Agreement, all funds collected by Bright Drive as a

result of its Services were to be deposited into a bank account held in the name of

Southeast at a bank mutually agreed on (“Client Account”).

      21.      In consideration of the Services provided by Bright Drive, Southeast

agreed to a sliding scale payment between five percent (5%) and three and half

percent (3.5%) of the total revenue collected for primary, secondary and patient

payments if Bright Drive has contributed to the collections of revenues for the

months of service under the Agreement (the “Service Fee”).

      22.      The Agreement set forth the following fee schedule:

            a. < $1,000,000.00 USD 5.0% of all net collections per
               month.

            b. > $1,000,000.00 USD - < $2,000,000.00 USD 4.5 %
               of all net collections per month.

            c. > $2,000,000.00 USD - < $3,000,000.00 USD 4.0 %
               of all net collections per month.



                                            4
        Case 1:21-cv-03344-ELR Document 1 Filed 08/17/21 Page 5 of 23




            d. > $3,000,000.00 USD 3.5% of all net collections per
               month.

      23.      Pursuant to the Agreement, the parties acknowledged that the Service

Fee, plus expenses, as adjusted from time to time represented the fair market value

of the Services provided by Bright Drive to Southeast.

      24.      Additionally, it was agreed that Southeast was not prevented from

adopting policies, practices, procedures, patient fees or otherwise making business

decisions provided that such actions would not prohibit Bright Drive from enforcing

the terms of the Agreement.

      25.      The term of the Agreement commenced on March 6, 2020 and

continued for a period of 12 months, automatically renewing each year for an

additional 12-month term.

      26.      The Agreement is governed by the laws of the State of New York

without regard to the principals of the conflict of law.

      27.      Pursuant to Section 10.1(k) of the Agreement, in the event a legal action

or other proceeding is commenced to enforce any of its terms, or due to any dispute,

breach, default or misrepresentation in connection with any provision therein, the

prevailing party shall be entitled to recover reasonable attorney fees, expenses and

court costs, including those incidents to arbitration, appeal, bankruptcy and post-

judgment proceedings.



                                            5
         Case 1:21-cv-03344-ELR Document 1 Filed 08/17/21 Page 6 of 23




       28.    From the commencement of the Agreement to the present, Bright Drive

has consistently provided Services in accordance with the Agreement.

       29.    Although the Agreement required that the funds it collected for

Southeast were to be deposited into a Client Account, Lipton refused to honor this

term and required that all funds be deposited directly by the payor into Southeast’s

bank account.

       30.    Bright Drive did not have access to the bank account, even to perform

routine accountings as it does for its other clients.

       31.    In or about August 2020, Lipton advised Bright Drive that going

forward, medical billing and claims processing must be done in the name of his other

company, Global, instead of Southeast.

       32.    Lipton, as sole member, formed Global on February 26, 2020.

       33.    Global is also engaged in the provision of health care and related

services to its patients.

       34.    Lipton used Global and Southeast interchangeably when submitting

claims for processing.

       35.    Upon information and belief, Lipton used Global to service the same

clients that Southeast had been servicing.

       36.    Upon information and belief, Lipton carried on both Global’s and

Southeast’s business as Global7.


                                             6
           Case 1:21-cv-03344-ELR Document 1 Filed 08/17/21 Page 7 of 23




      37.      Upon information and belief, Lipton’s intention in forming Global was

to divert assets away from Southeast.

      38.      Upon information and belief, Lipton’s intention in using Global instead

of Southeast to process claims was to divert assets away from Southeast.

      39.      Upon information and belief, Southeast was experiencing financial

difficulty and Lipton wanted to prevent creditors from gaining access to Southeast’s

assets.

      40.      Lipton advised Bright Drive that Southeast was in a dispute with its

landlord which resulted in litigation.

      41.      Lipton advised Bright Drive that Southeast’s landlord had obtained a

judgment against Southeast and was attempting to collect on it by garnishing its bank

account.

      42.      Lipton told Bright Drive that Bright Drive needed to switch all of the

claims processing from Southeast’s name to Global’s name and bank account to

avoid the garnishment.

      43.      Lipton requested Bright Drive to file the necessary paperwork with

Medicare and private payors to notify them of a change in the name of company

from Southeast to Global.




                                           7
        Case 1:21-cv-03344-ELR Document 1 Filed 08/17/21 Page 8 of 23




      44.   Lipton requested Bright Drive to file the necessary paperwork with

Medicare to change the payment of Medicare claims from Southeast’s bank account

to Global’s bank account.

      45.   Lipton requested Bright Drive to file the necessary paperwork to

redirect payment of all other private payor claims from Southeast’s bank account to

Global’s bank account.

      46.   Bright Drive was successful in redirecting payment of private payor

claims from Southeast’s bank account to Global’s bank account.

      47.   Bright Drive was unable to redirect payment of Medicare claims from

Southeast’s bank account to Global’s bank account.

      48.   Despite the purposeful depletion of Southeast’s bank account, Lipton

provided assurances that he and Global would be responsible for Southeast’s

obligations pursuant to the Agreement.

      49.   In reliance on Lipton’s assurances, Bright Drive agreed to continue to

provide said Services.

      50.   Bright Drive prepared all bills, completed all claims forms in

accordance with third-party payor agreements and submitted all claims for

reimbursement.

      51.   Bright Drive further managed all claims by responding to explanation

of benefit forms and other inquiries from payors and patients.


                                         8
        Case 1:21-cv-03344-ELR Document 1 Filed 08/17/21 Page 9 of 23




       52.     Bright Drive negotiated on behalf of Defendants to settle, waive or

write-off accounts receivables as directed by Lipton, or otherwise permitted by law

or contract.

       53.     Bright Drive managed all claims resubmissions and appeals in the best

interest of Defendants.

       54.     Bright Drive continued to invoice Southeast for the Services provided.

       55.     In or about February 2021, Southeast defaulted on its obligation to pay

the Service Fee and has continued to default on its obligations through the present

day.

       56.     On or about February 5, 2021, Bright Drive sent Lipton and Southeast

Invoice # 2108 for $11,660.83, representing the outstanding Service Fee owed to

Bright Drive for Services rendered in January 2021.

       57.     Southeast’s payment of Invoice # 2108 was due February 15, 2021.

       58.     On or about March 4, 2021, Bright Drive sent Lipton and Southeast

Invoice # 2125 for $12,085.21, representing the outstanding Service Fee owed to

Bright Drive for Services rendered in February 2021.

       59.     Southeast’s payment of Invoice # 2125 was due March 14, 2021.

       60.     On or about April 5, 2021, Bright Drive sent Lipton and Southeast

Invoice # 2135 for $85,720.61, representing the outstanding Service Fee owed to

Bright Drive for Services rendered in March 2021.


                                           9
       Case 1:21-cv-03344-ELR Document 1 Filed 08/17/21 Page 10 of 23




      61.   Southeast’s payment of Invoice # 2135 was due April 15, 2021.

      62.   On or about May 5, 2021, Bright Drive sent Lipton and Southeast

Invoice # 2158 for $87,109.88, representing the outstanding Service Fee owed to

Bright Drive for Services rendered in April 2021.

      63.   Southeast’s payment of Invoice # 2158 was due May 15, 2021.

      64.   On or about May 5, 2021, Bright Drive sent Lipton and Southeast a

statement demanding payment on the balances due on Invoice #s 2108, 2125, 2135,

2158 plus $91.38 in finance charges, representing a 1% service charge per month on

overdue invoices, for a total sum of $196,667.91. (“Statement”).

      65.   On or about May 5, 2021, Bright Drive also sent Lipton and Southeast

Invoice # 2179 for $15,360.93, representing the outstanding Service Fee owed to

Bright Drive for Services rendered in the beginning of May 2021.

      66.   Southeast’s payment of Invoice # 2179 was due May 15, 2021.

      67.   Neither Southeast nor Lipton issued payment on Invoices #s 2108,

2125, 2135, 2158 and 2179.

      68.   On or about June 4, 2021, Bright Drive sent Lipton and Southeast

Invoice # 2208 for $15,946.33, representing the outstanding Service Fee owed to

Bright Drive for the remainder of May 2021.

      69.   Southeast’s payment of Invoice # 2208 was due June 14, 2021.




                                        10
       Case 1:21-cv-03344-ELR Document 1 Filed 08/17/21 Page 11 of 23




      70.    Defendants have not remitted payment or made any representation that

payment is forthcoming.

      71.    Bright Drive satisfactorily performed all its obligations under the

Agreement by providing the Services agreed upon, but Southeast has breached its

contractual obligations owed to Bright Drive.

      72.    As result of Southeast’s continued and ongoing failures to abide by its

contractual obligations, Bright Drive has suffered damages in the principal sum of

$212,614.24, plus attorney fees, expenses and costs in accordance with Section

10.1(k) of the Agreement, and any other damages available to Bright Drive under

New York law.

                              Personal Liability of Lipton

      73.    Upon information and belief, Lipton is the sole member, shareholder,

and owner of Southeast.

      74.    Lipton failed to adhere to corporate formalities, inadequately

capitalized Southeast and, upon information and belief, commingled the assets of

Southeast with his own.

      75.    Lipton has exercised such complete dominant control over Southeast so

much so that Southeast serves as the alter ego of Lipton.




                                         11
        Case 1:21-cv-03344-ELR Document 1 Filed 08/17/21 Page 12 of 23




      76.    Lipton was Bright Drive’s main point of contact, negotiated the terms

of the Agreement, agreed to the terms of the Agreement and processed Bright

Drive’s invoices up until the time of breach.

      77.    When Bright Drive contracted with Southeast, Bright Drive was made

to believe that Southeast was a viable entity with assets or the availability of assets

to meet its obligations pursuant to the Agreement.

      78.    Southeast has allowed Lipton to usurp, assert and maintain

responsibility of the financial control and day-to-day operations and decision-

making for Southeast.

      79.    Lipton intentionally prevented Bright Drive from having any control

over the funds it collected by refusing to deposit them into a Client Account per the

terms of the Agreement.

      80.    Lipton intentionally diverted funds collected by Bright Drive on behalf

of Southeast away from Southeast.

      81.    Lipton intentionally diverted funds collected by Bright Drive on behalf

of Southeast to Global for the purpose of avoiding Southeast’s obligations under the

Agreement, and its obligations to other creditors.

      82.    In diverting funds away from Southeast to Global, Lipton intentionally

made Southeast insolvent, holding no funds or other assets of its own, for the purpose




                                          12
        Case 1:21-cv-03344-ELR Document 1 Filed 08/17/21 Page 13 of 23




of avoiding Southeast’s obligations under the Agreement, and its obligations to other

creditors.

      83.    In diverting funds away from Southeast, Lipton intentionally

undercapitalized Southeast for the purpose of avoiding Southeast’s obligations under

the Agreement, and its obligations to other creditors.

      84.    Lipton used his control of Southeast to further his own personal gain

rather than to further Southeast’s business.

      85.    The individual influence of Lipton on Southeast has blurred the line

between individual and corporation and has subjected Lipton to personal and

individual liability for the actions and/or inactions of Southeast, as detailed herein.

      86.    There has become such unity of ownership and interest that any

corporate separateness between Southeast and Lipton ceased and/or never existed.

      87.    Upon information and belief, Lipton was, in effect, doing business in

his individual capacity, moving his personal funds in and out of Southeast’s name

without regard to corporate formalities and did so for Lipton’s immediate

convenience.

      88.    Lipton failed to adhere to corporate formalities and commingled the

assets of Southeast’s with Global for the purpose of concealing Southeast’s assets

from creditors and preventing Southeast from performing its contractual obligations.




                                          13
        Case 1:21-cv-03344-ELR Document 1 Filed 08/17/21 Page 14 of 23




      89.    Upon information and belief, Lipton failed to adhere to corporate

formalities and commingled the assets of Global with his own.

      90.    Upon information and belief, Lipton has exercised such complete

dominant control over Global so much so that Global serves as the alter ego of Lipton

and Southeast.

      91.    Upon information and belief, Global has allowed Lipton to usurp, assert

and maintain responsibility of the financial control and day-to-day operations and

decision-making for Global.

      92.    Upon information and belief, Lipton was, in effect, doing business in

his individual capacity, moving his personal funds in and out of Global’s name

without regard to corporate formalities and did so for Lipton’s immediate

convenience.

      93.    Upon information and belief, the individual influence of Lipton on

Global has blurred the line between individual and corporation and has subjected

Lipton to personal and individual liability for the actions and/or inactions of Global,

as detailed herein.

      94.    Upon information and belief, there has become such unity of ownership

and interest that any corporate separateness between Global, Southeast and Lipton

ceased and/or never existed.




                                          14
        Case 1:21-cv-03344-ELR Document 1 Filed 08/17/21 Page 15 of 23




      95.    Through such domination, Lipton abused the privilege of doing

business in the corporate form to perpetrate a wrong against Bright Drive.

      96.    Lipton personally and individually participated in the conduct that is

complained of in this Complaint.

      97.    As result of Lipton’s complete dominance and control of Southeast and

diversion of assets away from Southeast in order to avoid its creditors and

contractual obligations, Bright Drive has suffered damages in the principal sum of

$212,614.24, plus attorney fees, expenses and costs in accordance with Section

10.1(k) of the Agreement, and any other damages available to Bright Drive under

New York law.

      98.    As result of Lipton’s complete dominance and control of Global, Global

has benefited from the Services Bright Drive provided and retained the payments

resulting from those Services to the detriment of Bright Drive.

      99.    As result of Lipton’s complete dominance and control of Global, Lipton

has used Global to usurp and control Southeast’s assets in order to avoid Southeast’s

contractual obligations to the detriment of Bright Drive and as a result, Bright Drive

has suffered damages in the principal sum of $212,614.24.

      100. As result of Lipton’s complete dominance and control of Global, Global

has been unjustly enriched to the detriment of Bright Drive and as a result, Bright

Drive has suffered damages in the principal sum of $212,614.24.


                                         15
        Case 1:21-cv-03344-ELR Document 1 Filed 08/17/21 Page 16 of 23




      101. As such, Lipton is personally and individually liable for the actions,

inactions, omissions, commissions, debts, liabilities and conduct of Southeast and

Global, specifically for the events and claims set forth in this Complaint.

      102. Bright Drive seeks to have this Court equitably disregard the corporate

form and hold Lipton personally responsible for the unsatisfied obligations and

wrongs of Southeast and Global.

               AND FOR PLAINTIFF’S FIRST CAUSE OF ACTION
                 (Breach of Contract against Southeast and Lipton)

      103. Bright Drive incorporates by reference the above paragraphs as if the

same were fully set forth herein at length.

      104. At all relevant times, Bright Drive and Southeast had a valid existing

and enforceable written Agreement.

      105. Bright Drive satisfactorily performed all its obligations under the

Agreement in providing Services to Southeast upon Lipton’s request.

      106. Southeast failed to perform its obligations under the Agreement in

failing to pay Bright Drive the Service Fee for Services rendered by Bright Drive

totaling $212,614.24.

      107. Despite repeated and continued demands by Bright Drive for full

payment, Southeast has failed and refused to pay any portion of the principal sum of

$212,614.24 due to Bright Drive as of the date of the filing of this Complaint.



                                          16
        Case 1:21-cv-03344-ELR Document 1 Filed 08/17/21 Page 17 of 23




      108. Southeast failed to perform its obligations under the Agreement in

adopting policies, practices, procedures and making a business decision to divert

funds from itself to Global.

      109. Such action has inhibited Bright Drive’s ability to obtain payment from

Southeast for its Services.

      110. Southeast failed to perform its obligations under the Agreement in its

refusal to cooperate with Bright Drive in good faith to carry out its obligations under

the Agreement to pay the Service Fee associated with the Services provided by

Bright Drive.

      111. As a result of Southeast’s continued and ongoing failures to abide by

its contractual obligations, Bright Drive has suffered damages in the principal sum

of $212,614.24, plus attorney fees in accordance with Section 10.1(k) of the

Agreement, and any other damages available to Bright Drive under New York law.

      112. As a result of Lipton’s complete dominance and control of Southeast in

disregard of the corporate form, Lipton must be held individually responsible for

Southeast’s breach of the Agreement.

      113. As a result of the unity of ownership and interest between Lipton and

Southeast such that any corporate separateness between Southeast and Lipton ceased

and/or never existed, Lipton must be held individually responsible for Southeast’s

breach of the Agreement.


                                          17
        Case 1:21-cv-03344-ELR Document 1 Filed 08/17/21 Page 18 of 23




      114. Lipton must be held individually responsible for Southeast’s breach of

the Agreement because of his calculated and intentional actions to make Southeast

insolvent for the purpose of avoiding Southeast’s obligations under the Agreement

and its obligations to other creditors.

      115. Accordingly, Southeast and Lipton are jointly and severally liable for

Plaintiff's damages.

              AND FOR PLAINTIFF’S SECOND CAUSE OF ACTION
                   (Unjust Enrichment against all Defendants)

      116. Bright Drive incorporates by reference the above paragraphs as if the

same were fully set forth herein at length.

      117. Bright Drive performed Services in accordance with the Agreement on

the belief that Defendants would compensate Bright Drive for same.

      118. In accordance with the Agreement, Bright Drive is entitled to

$212,614.24 for Services provided to Defendants.

      119. By reason of the acts of Defendants, and without any wrongdoing on

the part of Bright Drive, Defendants have been unjustly enriched to Bright Drive’s

detriment.

      120. As a direct and proximate result of Defendants’ failure to remit payment

to Bright Drive, Defendants have been unjustly enriched in the amount of

$212,614.24 for Services rendered to Defendants by Bright Drive.



                                          18
        Case 1:21-cv-03344-ELR Document 1 Filed 08/17/21 Page 19 of 23




      121. In light of the foregoing, Bright Drive has suffered damages in the

amount of $212,614.24 together with attorney fees in accordance with Section

10.1(k) of the Agreement.

      122. Accordingly, Defendants are jointly and severally liable for Plaintiff's

damages.

               AND FOR PLAINTIFF’S THIRD CAUSE OF ACTION
                  (Account Stated against Southeast and Lipton)

      123. Bright Drive incorporates by reference the above paragraphs as if the

same were fully set forth herein at length.

      124. Bright Drive forwarded to Southeast and Lipton Invoice #s 2108, 2125,

2135, 2158, 2179 and 2208 demanding payment.

      125.   Bright Drive forwarded to Southeast and Lipton a Statement

demanding payment on Invoice #s 2108, 2125, 2135, 2158 plus $91.38 in finance

charges.

      126. On May 10, 2021 Bright Drive, through counsel, sent Southeast and

Lipton the Demand Letter, demanding payment on Invoices # 2108, 2125, 2135,

2158 and 2179, plus finance charges.

      127. There is presently due and owing $212,614.24 to Bright Drive from

Southeast and Lipton.

      128. Southeast has failed to remit payment for Invoices # 2108, 2125, 2135,

2158, 2179, and 2208 plus finance charges.
                                          19
        Case 1:21-cv-03344-ELR Document 1 Filed 08/17/21 Page 20 of 23




      129. Lipton has failed to remit payment for Invoices # 2108, 2125, 2135,

2158, 2179, and 2208 plus finance charges.

      130. In light of the foregoing, Bright Drive has suffered damages in the

amount of $212,614.24 together with attorney fees in accordance with Section

10.1(k) of the Agreement.

      131. As a result of Lipton’s complete dominance and control of Southeast in

disregard of the corporate form, Lipton must be held individually responsible for

Southeast’s failure to remit payment.

      132. As a result of the unity of ownership and interest between Lipton and

Southeast such that any corporate separateness between Southeast and Lipton ceased

and/or never existed, Lipton must be held individually responsible for Southeast’s

failure to remit payment.

      133. Lipton must be held individually responsible for Southeast’s failure to

remit payment because of his calculated and intentional actions to make Southeast

insolvent for the purpose of avoiding Southeast’s obligations under the Agreement

and its obligations to other creditors.

      134. Accordingly, Southeast and Lipton are jointly and severally liable for

Plaintiff's damages.




                                          20
          Case 1:21-cv-03344-ELR Document 1 Filed 08/17/21 Page 21 of 23




               AND FOR PLAINTIFF’S FOURTH CAUSE OF ACTION
               (Attorneys’ Fees and Costs against Southeast and Lipton)

         135. Bright Drive incorporates by reference the above paragraphs as if the

same were fully set forth herein at length.

         136. Southeast’s failure to pay for Services provided by Bright Drive is a

material breach of the Agreement.

         137. Bright Drive has commenced this action to enforce the terms of the

Agreement as a result of Southeast’s breach.

         138. In the event any legal action is brought for the enforcement of the

Agreement, the prevailing party is entitled to reasonable attorney fees, expenses and

costs.

         139. Accordingly, in the event Bright Drive is awarded judgment against

Southeast, Bright Drive shall be entitled to its reasonable attorneys’ fees expenses

and costs associated with this litigation.

         140. As a result of Lipton’s complete dominance and control of Southeast in

disregard of the corporate form, Lipton must be held individually responsible for

Bright Drive’s reasonable attorneys’ fees expenses and costs associated with this

litigation.

         141. As a result of the unity of ownership and interest between Lipton and

Southeast such that any corporate separateness between Southeast and Lipton ceased



                                             21
        Case 1:21-cv-03344-ELR Document 1 Filed 08/17/21 Page 22 of 23




and/or never existed, Lipton must be held individually responsible for Bright Drive’s

reasonable attorneys’ fees expenses and costs associated with this litigation.

      142. Lipton must be held individually responsible for Bright Drive’s

reasonable attorneys’ fees expenses and costs associated with this litigation because

of his calculated and intentional actions to make Southeast insolvent for the purpose

of avoiding Southeast’s obligations under the Agreement and its obligations to other

creditors.

      143. Accordingly, Southeast and Lipton are jointly and severally liable for

Plaintiff's damages.

      WHEREFORE, Plaintiff, BRIGHT DRIVE HCS LLC, demands judgment

against the Defendants SOUTHEAST DIAGNOSTIC LABORATORIES LLC,

GLOBAL DIAGNOSTIC LABS, LLC, and DANIEL B. LIPTON as follows:

      (a)    On its first cause of action, damages in the amount of $212,614.24

together with costs and attorneys’ fees;

      (b)    On its second cause of action, damages in the amount of $212,614.24

together with costs and attorneys’ fees;

      (c)    On its third cause of action, damages in the amount of $212,614.24

together with costs and attorneys’ fees;

      (d)    On its fourth cause of action, damages in amount to be determined at

the conclusion of trial.
                                           22
       Case 1:21-cv-03344-ELR Document 1 Filed 08/17/21 Page 23 of 23




      (e)   An award to Plaintiff of such other and further relief as the Court may

deem just and proper.

DATED:      August 16, 2021

                        LIPPES MATHIAS WEXLER FRIEDMAN LLP

                        /s Brendan H. Little
                        Brendan H. Little, Esq.
                        Attorneys for Plaintiff
                        50 Fountain Plaza, Suite 1700
                        Buffalo, New York 14202
                        P: 716-853-5100
                        F: 716-853-5199
                        E: blittle@lippes.com




                                       23
